Citation Nr: 0522440	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1969 to 
January 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A May 1999 rating decision 
granted service connection for PTSD, and assigned a 30 
percent disability rating, effective November 24, 1994.  A 
January 2000 rating decision determined that an effective 
date of June 21, 1993 was warranted for the assignment of the 
30 percent disability rating.  A September 2000 rating 
decision increased the veteran's disability rating to 50 
percent, effective November 7, 1996.

In an April 2003 decision, the Board denied the veteran's 
claims on appeal.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
While the case was pending before the Court, in September 
2003, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion to Vacate and Remand.  In a September 2003 
Order, the Court granted the motion, and vacated the Board's 
April 2003 decision, and remanded the matter for 
readjudication consistent with the September 2003 Joint 
Motion. 

In April 2004, the Board remanded the matter to the RO to 
ensure compliance with notice and assistance requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA).  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

As will be discussed below, in light of the assignment of a 
schedular 100 percent disability rating for the veteran's 
service-connected PTSD effective February 6, 2004, the 
veteran's claim for a TDIU is rendered moot from February 6, 
2004.  However, the issue of entitlement to TDIU benefits 
prior to February 6, 2004 will be addressed below.




FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and by psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

2.  From November 7, 1996 thru February 5, 2004, the 
veteran's service-connected PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as chronic sleep 
difficulties, disturbances in motivation and mood, 
nightmares, and difficulty in establishing and maintaining 
effective work and social relationships, but without 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

3.  From February 6, 2004, the veteran's service-connected 
PTSD has been manifested by occupational and social 
impairment due to such symptoms as persistent delusions or 
hallucinations and persistent danger of hurting self or 
others.

4.  The veteran's only service-connected disability is PTSD 
evaluated as 30 percent disabling effective June 21, 1993, 
and 50 percent disabling from November 7, 1997, thru February 
5, 2004.

5.  For the period June 21, 1993, thru February 5, 2004, the 
veteran's service-connected disability did not prevent him 
from securing and following substantially gainful employment 
consistent with his education and work experience.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD prior to November 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1996).

2.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD from November 7, 1996 thru February 5, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (1996, 2004).

3.  The schedular criteria for a rating of 100 percent for 
PTSD have been met, effective from February 6, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ Part 4, including 
4.7, 4.130, Diagnostic Code 9411 (2004).

4.  Prior to February 6, 2004, the criteria for entitlement 
to a total disability rating due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
initial claim of service connection prior to enactment of the 
VCAA.  Pursuant to an April 2004 Board Remand, the veteran 
was issued a VCAA letter in June 2004.  This letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The Board remanded 
this matter in April 2004 to ensure compliance with the VCAA.  
The contents of the June 2004 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private medical records and VA Medical Center (VAMC) 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
veteran has been afforded VA examinations regarding the 
issues on appeal.  The examination obtained is thorough and 
contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.  

I.  Factual Background

In June 1993, the veteran filed a claim of service connection 
for PTSD.

A May 1994 psychological evaluation report reflected 
complaints of insomnia and various aches and pains.  
According to the examiner, the veteran was well groomed and 
cooperative.  His speech was normal, his memory was intact, 
and his eye contact was good.  He was oriented to person, 
place, and time, and he did not suffer from "illusions or 
hallucinations."  His mood, however, was somewhat dysphoric, 
and his judgment was questionable.  There was no thought 
disorder and no suicidal or homicidal ideation.  The 
psychologist diagnosed alcohol dependence in remission and 
borderline intellectual functioning.  A global assessment of 
function (GAF) score of 75 was assigned.

By September 1994 rating decision, the RO denied service 
connection for PTSD.

A November 1994 letter from a VA psychologist indicated that 
he had treated the veteran for PTSD since October 1994 and 
that the veteran suffered from flashbacks and hypervigilance.

By September 1995 rating decision, the RO again denied 
service connection for PTSD.

At a July 1997 Board hearing, the veteran testified that he 
had a "nervous breakdown" when he returned from Vietnam.  
He indicated that he first sought psychological assistance in 
1984.  He indicated that at that time, he was experiencing 
flashbacks and engaging in heavy drinking.

By February 1998 decision, the Board denied service 
connection for PTSD.

At a January 1999 fee-basis psychiatric examination, the 
veteran complained of depression, nightmares, heart 
palpitations, panic, difficulty breathing, sleeplessness, 
hopelessness, anhedonia, helplessness, worthlessness, and 
flashbacks.  He indicated that he avoided crowds due to 
flashbacks.  He reported paranoid ideation and indicated that 
he heard voices telling him to kill the enemy; however, he 
denied visual hallucinations.  He denied obsessive-compulsive 
symptoms as well as suicidal ideation, but he complained of 
memory and concentration problems.  The veteran stated that 
he was hospitalized for psychiatric treatment once in 1984 
for 16 days.  The examiner noted that the veteran was 
casually dressed and reasonably groomed.  He was irritated 
and tense throughout the interview.  Gestures were normal and 
eye contact was good.  The veteran was attentive and alert 
and oriented to person, place, and time.  His insight was 
good, and he was aware of his illness.  The veteran's speech, 
however, was low toned and pressured.  His mood was depressed 
and anxious.  Abstract reasoning appeared to be intact.  The 
examiner diagnosed recurrent major depressive disorder with 
psychotic features and PTSD.  

By April 1999 Order, the Court vacated the Board's February 
1998 decision.

A May 1999 letter from a VA psychologist to the veteran's 
attorney indicated that he had treated the veteran since 
October 1994 on an individual basis and stated that the 
veteran also participated in a weekly PTSD support group.  
According to the VA psychologist, the veteran reported sleep 
disturbance, severe depression, hypervigilance, and a startle 
response.

By May 1999 rating decision, the RO granted service 
connection for PTSD effective November 24, 1994.  An 
evaluation of 30 percent was assigned.

By January 2000 rating decision, the RO assigned an effective 
date of June 21, 1993, for the granting of service connection 
for PTSD.

On a July 2000 fee-basis psychiatric examination, the 
examiner indicated that the veteran was an adequate 
historian.  The veteran described intrusive memories, 
sleeplessness, nightmares, a startle response, 
hypervigilance, anxiety with shortness of breath, and 
depression.  He complained of poor memory and concentration.  
He also indicated that he had lost weight due to a poor 
appetite.  He stated that he was socially withdrawn and 
irritable.  He denied psychotic symptoms as well as suicidal 
ideation.  On objective examination, the examiner noted that 
the veteran's eye contact was good and that his speech and 
body movements were normal.  The veteran was cooperative and 
was able to establish a rapport with the examiner.  His long-
term memory was intact.  His mood was depressed, but there 
was no suicidal ideation or homicidal ideation.  There was no 
looseness of association and no paranoid ideation and no 
delusions.  He did not suffer from auditory or visual 
hallucinations.  The diagnosis was PTSD and alcohol abuse in 
remission.  The examiner assigned a GAF score of 53.  The 
examiner noted, however, that the veteran did not demonstrate 
significant objective evidence of his complaints.  His memory 
was mildly impaired.  His grooming, however, was appropriate, 
and there was no evidence of distraction by external stimuli 
such as flashbacks or intrusive memories.  The examiner 
indicated that a GAF score of 53 was assigned in order to 
represent moderate symptoms and stated that the veteran was 
unemployed largely due to physical problems.  Indeed, the 
examiner noted that the veteran remained employed until he 
suffered a back injury.  The examiner opined that improvement 
in the veteran's symptoms could occur if he continued 
treatment and remained sober.  The examiner also indicated 
that the veteran was capable of handling his own funds as 
long as he remained sober.

By September 2000 rating decision, the RO granted an 
increased rating of 50 percent for service-connected PTSD 
effective November 7, 1996.  Entitlement to TDIU benefits was 
denied.  The veteran perfected his appeal, and the issues 
were certified to the Board.  In April 2003, the Board denied 
entitlement to an increased disability rating for PTSD, and 
denied entitlement to TDIU benefits.

By September 2003 Order, the Court vacated the Board's April 
2003 decision.

Correspondence dated on February 23, 2004 from the veteran's 
treating psychologist at the Sepulveda VA Center stated that 
the veteran had sought treatment since October 1994.  The 
psychologist stated that severe depression, increasing 
anxiety and an inability to function in a work situation 
marked his PTSD.  He has been unemployed since 1993.  His 
judgment is very poor and his thinking process is often 
circular and tangential.  He has difficulty maintaining 
relationship and is estranged from his adult children.  He 
isolates himself and has difficulty with intimate 
relationships.  His short-term memory is poor and he has 
difficulty focusing and concentrating.  The psychologist 
noted that recently the veteran had become suicidal and had 
been admitted several times to the inpatient unit at the 
Westside VA, and at the time of the correspondence he was on 
a fourteen day hold.  He also experienced difficulty in 
controlling his rage and became physical with a recent 
girlfriend.  His condition has deteriorated and his ability 
to function economically and socially is minimal.  His 
current GAF is 35-40.  In supplemental correspondence dated 
in August 2004, the psychologist clarified that the veteran 
initially sought treatment at the VA in June 1993, and the 
veteran's unemployment since 1993 was due to his PTSD which 
rendered him unsuitable for employment.

Correspondence dated in August 2004 from a resident physician 
with the VAMC Los Angeles stated that the veteran had treated 
at the VA mental health clinic for major depressive disorder 
and PTSD since 1993, and had specifically sought treatment 
with the physician since 2003.  The veteran's symptoms 
included depressed mood, poor concentration, significant 
weight loss, nightmares and flashbacks about Vietnam and 
hypervigilance.  The previous six months had been 
particularly difficult for him illustrated by being 
hospitalized four times between February and March 2004.  
Over the years he has been in PTSD groups, individual 
therapy, and treated by a psychiatrist.  The physician 
commented that due to these ongoing symptoms it was difficult 
to see him being able to maintain a steady job.  The 
physician further commented that in addition to his mental 
illness he has multiple medical problems both of which 
require him to have close follow-ups at the Sepulveda VA.

VA clinical records reflect that the veteran was hospitalized 
on four occasions in February through March 2004 with 
symptomatology to include severe depression, weight loss, 
suicidal attempts, and auditory hallucinations.  
Specifically, on February 6 he was admitted for four days for 
suicidal ideation, on February 12 he was transported by the 
police for hitting his girlfriend and was admitted for 6 
days, on February 22 he was admitted for 14 days for 
threatening to starve himself, and on March 22 he was 
admitted for 9 days and attempted to jump out a car, stuffed 
paper down his throat as a suicide attempt, banged his head, 
and placed his hands around his throat to strangle which 
required staff intervention.  A July 2004 treatment report 
reflects that the veteran's mood was depressed, sleep 
disturbance, decreased appetite, anhedonia and social 
isolation.  He has thoughts of giving up but no suicidal 
intent or plan.  He has a support system of friends and 
family that he does not access and isolates himself from but 
states that he is alone and no one cares.  An August 2004 
treatment record reflects that although the veteran was 
spending more time with a new acquaintance, he was still 
having sleep disturbance, nightmares about Vietnam, and 
hearing voices at night regarding Vietnam.

II.  Criteria & Analysis: Increased ratings for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The veteran filed his initial claim of 
service connection for PTSD on June 21, 1993.  A May 1999 
rating decision granted service connection and assigned a 30 
percent disability rating effective November 24, 1994.  The 
veteran expressed disagreement with the effective date 
assigned and the disability rating assigned.  A January 2000 
rating decision granted an earlier effective date of June 21, 
1993, for the assignment of the 30 percent disability rating.  
A September 2000 rating decision assigned a 50 percent 
disability rating effective November 7, 1996.  Consequently, 
the issue before the Board is entitlement to a disability 
rating in excess of 30 percent for the period June 21, 1993 
to November 6, 1996, and a disability rating in excess of 50 
percent from November 7, 1996.

The Board also notes that upon submission of his original 
claim in June 1993, he was evaluated under 38 C.F.R. § 4.132, 
including Diagnostic Code 9411.  However, 38 C.F.R. § 4.132 
was redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130 which includes new rating criteria (Diagnostic Code 
9440) for psychiatric disorders.  The Court held in DeSousa 
v. Gober that the law "precludes an effective date earlier 
than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Inasmuch as the veteran has been provided with both 
the old and the revised regulations, and the RO has rated the 
disability under both regulations, the Board may proceed in 
making a determination.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Turning to the new rating criteria, the Board first observes 
that the symptoms listed in VA's general rating formula for 
mental disorders is not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 
(2002).  

Under the new criteria, an evaluation of 50 percent is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

Under the old criteria, a 30 percent disability rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 Diagnostic Codes 9400 
and 9411.  The criteria under Diagnostic Code 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning.  A 
GAF of 51-60 denotes moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
GAF of 61-70 denotes some mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

In the instant case, the Board finds that the symptoms of the 
veteran's PTSD from February 6, 2004, most nearly approximate 
a 100 percent disability evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In that regard, the evidence of record 
contains VA treatment records which reflect hospitalizations 
on four occasions in February and March 2004, the first such 
admission being on February 6 due to suicidal ideation.  
Records for this period reflect suicidal attempts, auditory 
hallucinations, weight loss and severe depression.  Moreover, 
the evidence of record contains two medical opinions from the 
veteran's treating physicians to the effect that the 
veteran's PTSD is severe and renders him unemployable.  For 
example, according to February 23, 2004 correspondence from 
the veteran's treating psychologist, the veteran was assigned 
a GAF score of between 35 and 40, denoting serious symptoms 
to include social and occupational impairment.  The 
psychologist also opined that the veteran's condition had 
deteriorated and he had a minimal ability to function 
economically and socially.  Treatment records in July and 
August reflect improvement in the veteran's condition, 
however, the veteran still reported sleep disturbance, 
nightmares, and hearing voices.  Furthermore, August 2004 
correspondence from the veteran's treating physician, opined 
that the veteran was unemployable due to his PTSD, and stated 
that the veteran's symptoms included depressed mood, poor 
concentration, significant weight loss, nightmares, 
flashbacks, and hypervigilance.  A 100 percent disability 
rating is warranted when total occupational and social 
impairment is shown due to such symptoms as persistent 
delusions or hallucinations and persistent danger of hurting 
self or others.  

In light of the VA treatment records and medical opinions 
from the veteran's treating physicians as it relates to his 
unemployability and social functioning, and GAF score 
indicating severe impairment, the Board concludes that the 
criteria for a 100 percent disability rating has been met as 
of February 6, 2004.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Therefore, the Board finds that a 100 percent rating 
for PTSD is warranted effective from February 6, 2004.  
Fenderson, supra.  

Turning to the question of whether the 50 percent rating 
assigned by the RO beginning November 7, 1996, is proper, the 
Board is compelled to conclude that a rating in excess of 50 
percent is not warranted under either the old or the new 
criteria, for the period November 7, 1996 thru February 5, 
2004.  Initially, the Board notes that the evidence of record 
does not contain any evidence subsequent to July 2000 and 
prior to February 6, 2004 to support a 70 percent disability 
rating under either the old or new criteria.  Under the old 
criteria, the next higher rating of 70 percent evaluation 
would only be applicable if the ability to establish or 
maintain effective or favorable relationships with people 
that is severely impaired, and psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Although the 
veteran complained of such symptoms as heart palpitations, 
panic, and auditory hallucinations, objective evidence has 
consistently shown orientation to person, place, and time, 
good eye contact, relatively normal speech, and good insight.  
Significantly, the May 1999 letter from the VA psychologist 
who had treated the veteran for a lengthy period noted only 
sleep disturbance, severe depression, hypervigilance, and 
startle response as the veteran's symptoms.  As well, the 
July 2000 examiner did not find hallucinations or delusional 
thought and indicated, moreover, that the veteran did not 
demonstrate objective evidence of his complaints.  
Furthermore, that examiner noted that the veteran was able to 
establish rapport during the examination and was unable to 
work due to physical, not psychiatric problems.  Pursuant to 
the foregoing, there is no persuasive indication that the 
veteran's PTSD is severely impairing his relationships or his 
ability to maintain employment, and a 70 percent evaluation 
under the old criteria is not warranted.

Further, under the new criteria, a 70 percent evaluation is 
also not warranted for the period starting November 7, 1996.  
A 70 percent evaluation for PTSD under the new criteria would 
require occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The evidence clearly shows 
that the veteran does not suffer from suicidal ideation, 
obsessional rituals, thought disorder, illogical, obscure, or 
irrelevant speech, an inability to function independently, or 
neglect of personal appearance.  Indeed, the veteran has 
consistently been fully oriented and was able to establish 
rapport with examiners.  Moreover, a GAF of 53, representing 
only moderate symptoms, was assigned by medical personnel.  
As such, the veteran's symptomatology does not rise to the 
level required for a 70 percent rating under the new 
criteria.

The Board also finds that after reviewing the evidence in 
light of the applicable rating criteria, the preponderance of 
the evidence is against entitlement to a rating in excess of 
30 percent for the period prior to November 7, 1996.  In 
order for a 50 percent evaluation to be granted for that 
period under the old criteria, the veteran's symptomatology 
would have to indicate that his ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, his reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Prior to November 7, 1996, however, the 
veteran's GAF score was assessed as 75, representing 
transient symptomatology and only slight impairment.  More 
significantly, such a GAF score is supported by clinical 
findings such as the May 1994 psychological evaluation report 
which showed that the veteran was oriented to person, place, 
and time, that he displayed normal speech, that his memory 
appeared to be intact, and that he demonstrated good eye 
contact.  Furthermore, no thought disorder was noted, and the 
veteran seemed to suffer only from some dysphoria and 
questionable judgment.

At this point, the Board notes that under the old rating 
criteria, a 30 percent rating is for application for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that the 
term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  A review of the evidence pertinent to the period 
prior to November 7, 1996, certainly shows impairment which 
may be described as more than moderate, but less than rather 
large.  In the Board's view, however, the demonstrated 
symptomatology during this period does not reflect a 
considerable inability to maintain favorable relationships 
with people or considerable industrial impairment due to 
reduced efficacy levels and the like.  As such, a 50 percent 
evaluation for the period prior to November 7, 1996 is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected PTSD alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

III.  TDIU

As noted in the Introduction, entitlement to TDIU benefits 
from February 6, 2004 is moot in light of the schedular 100 
percent disability rating assigned to the veteran's service-
connected PTSD effective February 6, 2004.  A 100 percent 
schedular rating is the higher benefit.  However, entitlement 
to a TDIU, however, prior to February 6, 2004, remains for 
consideration.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

Initially, the Board notes that the veteran's only service-
connected disability is PTSD, and was rated 30 percent 
disabling from June 21, 1993 thru November 6, 1996, and 50 
percent disabling from November 7, 1996 thru February 5, 
2004.  Consequently, prior to February 6, 2004, the veteran's 
service-connected disability does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).

A review of the evidence reflects that upon VA mental 
examinations, GAF scores were never assessed as lower than 
53, until February 24, 2004.  A GAF score of 53 represents 
only a moderate level of disability.  Furthermore, the July 
2000 psychiatric examination report reflected that the 
veteran's PTSD did not render him unemployable.  Indeed, the 
examiner noted that the veteran was fully employed until he 
suffered a back injury and opined that his unemployability 
was not due to his PTSD.  Social Security records show that 
the back disorder as well as other disorders, including the 
PTSD were considered.  While the Social Security records are 
indeed relevant, a review of those records does not show that 
prior to February 6, 2004, that the veteran is unemployable 
solely due to his PTSD.

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU benefits prior to February 6, 2004.  The evidence does 
not demonstrate that the veteran is unable to secure or 
follow a substantially gainful occupation solely by reason of 
his service-connected disability.  There is no persuasive 
evidence of record demonstrating that prior to February 6, 
2004, the veteran's service-connected disability alone 
renders him unemployable, nor is the evidence in a state of 
equipoise on that question.  The veteran's PTSD as 
demonstrated by clinical records and his GAF scores indicate 
essentially slight to moderate disability.  There is no 
persuasive evidence of record demonstrating or suggesting 
that the veteran in unemployable as a result of his service-
connected disability.

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disability 
precludes employment consistent with his education and work 
history, prior to February 6, 2004.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits, prior to February 6, 2004.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 100 percent disability rating for PTSD, 
effective February 6, 2004,  is warranted.  To this extent, 
the appeal is granted. 

Entitlement to a disability rating in excess of 30 percent 
for PTSD for the period June 21, 1993, thru November 6, 1996, 
is not warranted.  Entitlement to a disability rating in 
excess of 50 percent for PTSD for the period November 7, 1996 
thru February 5, 2004 is not warranted.  Entitlement to a 
TDIU prior to February 6, 2004, is not warranted.  To this 
extent, the appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


